Citation Nr: 0127048	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  00-13 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for PTSD.  In August 2001, the veteran 
testified at a Travel Board hearing before the undersigned 
Member of the Board in Huntington, West Virginia.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As a general matter, service connection may be granted for a 
disorder incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  In 
cases of PTSD, service connection requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2001); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), his lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.304(d), (f) (2001); Gaines v. West, 11 Vet. App. 353, 357-
58 (1998).

The veteran's DD 214 shows that the veteran's specialty was 
light wheel vehicle mechanic.  He received the Bronze Star 
Medal, Meritorious Service Medal w/2 Oak Leaf clusters, Army 
Commendation Medal w/2 Oak Leaf Clusters, Army Achievement 
Medal w/1 Oak Leaf Cluster, Good Conduct Medal (6th Award), 
NCO Professional Development Ribbon Numeral 3, Army Service 
Ribbon, Overseas Service Ribbon Numeral 3, Driver and 
Mechanic Badge (Driver-T), Driver and Mechanic Badge 
(Mechanic), Expert Badge Pistol, Expert Grenade, Sharpshooter 
Badge Rifle, National Defense Service Medal w/1 Service Sta, 
Southwest Asia Service Medal w/3 Bronze Service Stars, and 
Kuwait Liberation Medal.

In a Vet Center report dated September 1999, the social 
worker indicated that the veteran had a lot of psychological 
problems that dated back to his childhood.  The veteran 
reported that his oldest sister sexually abused him and he 
still felt guilty about that as an adult.  He also indicated 
that he and his wife had had relationships with other people.  
The veteran indicated that all of these issues coupled with 
the fact that he was still grieving the loss of his men as a 
result of Desert Storm had created anxiety and depression.  
The veteran indicated that SP/4 Jimmy Dewayne Haws, was 
killed by indirect fire and Jon Smith was seriously wounded.  
SP/4 Gartman was a member of his company who was with the two 
men when the incident occurred and he killed himself when he 
returned home.  The veteran reported feeling guilty about 
these deaths.  The social worker diagnosed the veteran with 
PTSD/chronic, moderate to severe.

A copy of a 1st Cavalry Division Command Report dated April 
10, 1991 was of record which indicated that a Vulcan was hit 
in the turret by a heat round killing the gunner, SSG Haws, 
and injuring the squad leader, SSG Smith.  SSG Haws was the 
first and only 4-5 ADA soldier killed by enemy fire.  The RO 
did not contact the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) now designated as the 
Environmental Support Group (ESG) concerning the veteran's 
stressors.  The veteran's service personnel records are not 
of record.

At his December 1999 VA examination, the veteran reported 
being in Air Defense Artillery and attained the rank of First 
Sergeant level.  He indicated that the only combat he was 
involved was in Desert Storm when a 27-year-old soldier got 
killed and one was injured.  The veteran remembered cleaning 
the dead soldier's body and said he had blood on his hands.  
The dead soldier's name was Jimmy Duane Hawes.  The veteran 
indicated that he moved this soldier to the gunner position 
where he was killed.  The psychiatrist indicated that the 
veteran had some guilt over that.  The veteran also reported 
that after returning to the U.S. one soldier committed 
suicide from the same platoon.  The psychiatrist diagnosed 
major affective illness, depression; anxiety disorder not 
otherwise specified.  The psychiatrist noted that the veteran 
had problems with anxiety and depression, which seemed to be 
related to some of the stressors that he was subjected to 
while he was in the service, particularly during his Gulf 
experiences where a soldier that he had moved to a gunner 
position had died.  The veteran had not had any other major, 
out of the ordinary stressors and did not show the specific 
symptom complex to justify the diagnosis of PTSD.  

A letter from T.S.P., Ph.D., LPC, dated August 2001 indicates 
that the veteran reported being in battle in Desert Storm in 
which he was the senior enlisted man in charge.  The veteran 
indicated that during combat one of his best friends was 
killed and another friend was seriously injured.  He reported 
that the traumatic events experienced was seeing his injured 
friend, finding bone fragments of the skull of his deceased 
friend and having his arm punctured by one of these 
fragments, having to identify the body, which had been badly 
damaged during the battle, and the "missing man ceremony" 
which occurred later.  A related event involved the suicide 
of another enlisted man from his battery after returning to 
the U.S.  The veteran indicated that immediately following 
the death and maiming of his friends in battle he began 
experiencing symptoms of PTSD.  The psychologist indicated 
that the veteran was experiencing a number of symptoms of 
PTSD, she also indicated that the veteran suffered from 
generalized anxiety disorder and dysthymia.

The diagnoses offered by the Vet Center social worker and the 
VA psychiatrist are conflicting and the social worker's 
diagnosis was also based on the veteran's report of sexual 
assault as a child.  The veteran did not report sexual 
assault to the VA psychiatrist who indicated that the veteran 
did not show the specific symptom complex to justify the 
diagnosis of PTSD.  The August 2001 report from the 
psychologist indicates a number of symptoms of PTSD that the 
veteran exhibited, but there was no diagnosis of PTSD 
rendered.  In addition, the veteran based his PTSD on 
unverified stressors in which he indicates that although a 
light wheel mechanic he was involved in direct combat with 
the enemy.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the Veterans Claims Assistance Act of 2000, (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged. 38 U.S.C.A. § 5103A (West Supp. 2001); see also 
implementing regulations at 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§  3.102, 
3.156(a), 3.159), 3.326(a)).  This liberalizing legislation 
is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ensure that all 
available relevant evidence is included 
in the claims folder.  The RO should 
contact the National Personnel Records 
Center for the purpose of obtaining the 
veteran's complete service personnel 
records.

2.  The RO must review the file and 
prepare a summary of all of the veteran's 
claimed stressors.  This summary together 
with a copy of the DD 214, a copy of this 
remand, and all associated documents 
should be sent to the USASCRUR, 7798 
Cissna Road, Suite 101 Springfield, 
Virginia 22150-3197.  That agency should 
be asked to provide any information that 
might corroborate the veteran's alleged 
stressors, to include morning reports/or 
unit histories.  The RO should undertake 
any other steps it deems appropriate in 
attempting to verify the stressors.

3.  Following receipt of the USASCRUR's 
report, and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any in-service stressful event verified 
by the USASCRUR.  On condition that the 
development results in confirmation of 
any of the veteran's claimed stressors, 
upon which the diagnosis of PTSD is 
based, the RO need not have the veteran 
undergo examination by a VA psychiatrist.  
If no stressor has been verified, the RO 
should so state in its report.

However, if the requested development 
results in confirmation of a stressor, 
then the RO should schedule the veteran 
for a VA psychiatric or PTSD examination 
for the purpose of determining whether 
such stressor(s) alone is sufficient to 
account for a diagnosis of any 
ascertained PTSD.  In determining whether 
or not the veteran has PTSD due to an in-
service stressor, the examiner is hereby 
notified that only the verified history 
detailed in the reports provided by the 
USASCRUR and/or the RO may be relied 
upon.  If the examiner believes that PTSD 
is the appropriate diagnosis, she/he must 
specifically identify which stressor 
detailed in the USASCRUR's and/or the 
RO's report is responsible for that 
conclusion.  The report of examination 
should include a complete rationale for 
all opinions expressed. The entire claims 
file and a copy of this REMAND should be 
made available to and reviewed by the 
examiner prior to the examination.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 
implementing regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
 3.159 and 3.326(a)).  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures are fully complied with and 
satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  After the completion of the above, 
the RO should review the expanded record 
and determine whether the veteran's claim 
can be granted.  If the claim remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



